                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


VALERIYA HUGHES,

                         Plaintiff,               CASE NO. 17-10436
                                                  HON. DENISE PAGE HOOD
v.

HENRY FORD HEALTH SYSTEM,

                     Defendant.
_________________________________________/

     ORDER DENYING PLAINTIFF AND DEFENDANT’S MOTIONS FOR
                  RECONSIDERATION [#24; #25]

 I.    BACKGROUND
       This matter is now before the Court on Plaintiff Valeriya Hughes (“Hughes”)

and Defendant Henry Ford Health System’s (“HFHS”) Motions for Reconsideration.

(Doc # 24; Doc #25) Hughes filed her Motion on August 31, 2018 and HFHS filed

its Motion on August 30, 2018. (Id.) On August 17, 2018, the Court entered an

Order Granting in Part and Denying in Part Defendant’s Motion for Summary

Judgment. (Doc # 22) For the reasons set forth below, the Court denies Hughes and

HFHS’ Motions for Reconsideration.


II.    ANALYSIS

     A. Standard of Review


                                        1
      The Local Rules of the Eastern District of Michigan provide that any motion

for reconsideration must be filed within 14 days after entry of the judgment or order.

E.D. Mich. LR 7.1(h)(1). No response to the motion and no oral argument thereon

are permitted unless the Court orders otherwise. Id. at 7.1(h)(2). Hughes and HFHS’

Motions are timely filed.

      Local Rule 7.1 further states:

      (3) Grounds. Generally, and without restricting the court’s discretion,
      the court will not grant motions for rehearing or reconsideration that
      merely present the same issues ruled upon by the court, either expressly
      or by reasonable implication. The movant must not only demonstrate
      a palpable defect by which the court and the parties and other persons
      entitled to be heard on the motion have been misled but also show that
      correcting the defect will result in a different disposition of the case.

Id. at 7.1(h)(3).   “A ‘palpable defect’ is a defect which is obvious, clear,

unmistakable, manifest, or plain.” Fleck v. Titan Tire Corp., 177 F. Supp. 2d 605,

624 (E.D. Mich. 2001). A motion for reconsideration is not a vehicle to re-hash old

arguments, or to proffer new arguments or evidence that the movant could have

brought up earlier. Sault Ste. Marie Tribe v. Engler, 146 F.3d 367, 374 (6th Cir.

1998) (motions under Fed. R. Civ. P. 59(e) “are aimed at re consideration, not initial

consideration”) (citing FDIC v. World Universal Inc., 978 F.2d 10, 16 (1st Cir.

1992)).

   B. Plaintiff’s Motion for Reconsideration

      1. Appropriate Standard of Review


                                          2
        Hughes argues that the Court made a palpable error in its August 17, 2018

Order because it applied an inappropriate standard of review when assessing her

case.   The Court finds that Hughes has not met her burden on a motion for

reconsideration, as she has not demonstrated a palpable defect by which the Court

has been misled.


        First, Hughes claims that the Court did not “view the evidence and all

inferences drawn from it in the light most favorable to the nonmoving party” and

failed to accept as true any direct evidence offered by her in response to HFHS’

Motion for Summary Judgment. While Hughes makes this argument, she neglects

to offer any facts to support such a claim. The Court will not take into consideration

unsupported and bare assertions.


        Next, Hughes asserts that when the Court evaluated HFHS’ Motion for

Summary Judgment, it applied the incorrect summary judgment standard in regard

to her burden required to demonstrate pretext. Hughes provided the Court with what

she deems is the proper summary judgment standard in this context and argues that

the Court should have used the standard that the court applies in Hairston v.

Gainesville Sun Pub. Co., 9 F.3d 913 (11th Cir. 1993). Further, Hughes criticized

the Court for instead referring to a standard from Idemudia v. J.P. Morgan Chase,

434 F. App'x 495 (6th Cir. 2011), and argues that although the Idemudia court


                                          3
addressed the plaintiff’s burden in general, the court in Hairston specified how

plaintiffs must prove the existence of pretext.


       Hughes’ argument is flawed. As an initial note, the Court turned to several

Sixth Circuit cases when describing the different factors needed to be met for Hughes

to show pretext under each of her claims. But, the Court did not refer to Idemudia

in reference to pretext.1 Nevertheless, even if Hughes could prove that any of the

standards that pertain to pretext from the Sixth Circuit cases are too general, that

does not mean that this Court is then required to adopt an out-of-circuit standard that

is more specific.


       The Court therefore will not grant Hughes’ instant Motion based on the

Court’s alleged misapplication of the aforementioned standard of review.


       2. Hughes’ Disagreement with the Reason for her Termination
       Hughes argues that the Court made a palpable error in its August 17, 2018

Order because it erroneously found that she agreed with the contention that she was

terminated for poor customer service and having a poor attitude when interacting

with her co-workers.       The Court finds that Hughes has not met her burden on a




1
  The Court notes that Hughes quotes a pretext standard from Hairston, but does not indicate to
the Court which of her claims that standard applies.
                                              4
motion for reconsideration, as she has not demonstrated a palpable defect by which

the Court has been misled.


      Hughes claims that the Court did not take into consideration that she did not

agree with the Court’s finding that she was terminated due to poor customer service

and having a poor attitude when interacting with her co-workers. According to

Hughes, she has “always challenged the assertion that she was terminated for

anything other than unlawful employment discrimination and retaliation.” The

Court already addressed Hughes’ claim in its August 17, 2018 Order and determined

that “Hughes has not provided circumstantial evidence to cast doubt on Defendant’s

explanation for her termination.” (Doc # 22, Pg ID 786) There was no palpable

defect in this regard that misled the Court. The Court will not grant Hughes’ Motion

on this ground.


      3. Hughes’ Last Warning
      Hughes asserts that the Court made a palpable error in its August 17, 2018

Order by failing to recognize the significance of whether she and Michelle

Cunningham (“Cunningham”) were warned on March 29, 2016 that any further

complaints would result in her discharge. The Court finds that Hughes has not met

her burden on a motion for reconsideration, as she has not demonstrated a palpable

defect by which the Court has been misled.



                                         5
      Hughes contends that whether or not she was warned on March 29, 2016 that

she would be terminated if her conduct persisted was critical to her case because it

could establish that HFHS did not have a legitimate, non-discriminatory basis for

her discharge.   The Court is not persuaded by such an argument because as

mentioned above, HFHS’ legitimate, non-discriminatory reason for terminating

Hughes was her poor customer service and poor attitude towards her co-workers

over time. The Court will not grant Hughes’ Motion on this ground.


      4. Inappropriate Comparators
      Hughes argues that the Court made a palpable error in its August 17, 2018

Order by finding that Cunningham and Betty Kuschel–Rapaski (“Rapaski”) were

inappropriate comparators for purposes of establishing that the fourth prong of the

Title VII and ELCRA analyses were satisfied. Hughes also alleges that the Court

failed to give proper weight to Julia Ostrowski and Jon Nigro as comparators for

purposes of conducting its examination of her Title VII and ELCRA claims. The

Court finds that Hughes has not met her burden on a motion for reconsideration, as

she has not demonstrated a palpable defect by which the Court has been misled.


      The Court addressed Hughes’ two assertions in its August 17, 2018 Order.

The Court determined that even if Hughes could make out her prima facie case for

her Title VII and ELCRA claims, which would then shift the burden to HFHS,

Defendant has provided the Court with legitimate, nondiscriminatory reasons for

                                         6
terminating Hughes. The Court also determined that even if the burden shifted back

to Hughes, she did not present any evidence of pretext. Therefore, the Court will

not grant Hughes’ Motion on this ground because her issues have been adequately

addressed.


      5. Causation Evidence
      Hughes claims that the Court made a palpable error in its August 17, 2018

Order by concluding that she could not use the same evidence to establish that she

has met the fourth prong of a prima facie case for her ADA and PWDCRA claims

and show that HFHS’ offered reason for her termination was pretext. The Court

finds that Hughes has not met her burden on a motion for reconsideration, as she has

not demonstrated a palpable defect by which the Court has been misled.


      Hughes’ argument is not compelling since Hughes misquotes the Court’s

Order. The Court merely acknowledged that Hughes confused what needs to be

proven to establish the fourth prong of the ADA and PWDCRA analyses with what

she would be required to show for pretext purposes under the burden-shifting

framework used when assessing ADA and PWDCRA claims. After the Court’s

acknowledgment, it then went on to find that Hughes did not sufficiently prove that

she met the fourth prong of the burden-shifting framework for these claims or

establish any pretext. The Court will therefore not grant Hughes’ Motion on this

ground.

                                         7
      6. Evidence of Investigator Bias
      Hughes alleges that the Court made a palpable error in its August 17, 2018

Order because the Court did not address her argument regarding the alleged bias of

the investigator, Eric Bacigal (“Bacigal”). The Court finds that Hughes has not met

her burden on a motion for reconsideration, as she has not demonstrated a palpable

defect by which the Court has been misled.


      In the Court’s August 17, 2018 Order, it recognized that Hughes believed that

Bacigal conducted a biased investigation. (Id. at 780.) Subsequently, the Court

found that Hughes’ allegation regarding Bacigal’s investigation was insufficient and

did not qualify as evidence of pretext as it pertained to her ADA and PWDCRA

claims. The Court therefore did address Hughes’ claim that Bacigal’s investigation

was biased, but did not find it was legitimate evidence of pretext. Consequently, the

Court will not grant Hughes’ Motion on this ground.


      7. Improper Direct Evidence Standard
      Hughes contends that the Court made a palpable error in its August 17, 2018

Order by finding that Hughes has not presented circumstantial evidence of her

FMLA claim based on her termination. The Court finds that Hughes has not met her

burden on a motion for reconsideration, as she has not demonstrated a palpable

defect by which the Court has been misled.



                                         8
      Hughes asserts that she disagrees with the Court’s analysis of whether she

presented circumstantial evidence to establish her claim of retaliation under the

FMLA based on her termination. Hughes argues that the Court did not consider any

of the circumstantial evidence that she provided and required her to present direct

evidence while evaluating her claim when using the circumstantial evidence

framework. Once again, the Court addressed Hughes’ contention in its August 17,

2018 Order.    As noted in the Order, the fourth prong of the burden-shifting

framework applied to claims brought forward using circumstantial evidence requires

Hughes to prove that there was a causal connection between the protected FMLA

activity and her termination. See Ferrari v. Ford Motor Co., 826 F.3d 885, 897 (6th

Cir. 2016). After considering all of the evidence brought forward by Hughes, the

Court determined that the fourth prong had not been met. The Court did consider

the circumstantial evidence set forth by Hughes, and did not require her to present

direct evidence under the relevant burden-shifting framework. Therefore, the Court

will not grant Hughes’ Motion on this ground.


   C. Defendant’s Motion for Reconsideration

      1. Plaintiff’s Request for FMLA Leave

      HFHS argues that the Court made a palpable error in its August 17, 2018

Order because the Court neglected to find that Hughes did not request FMLA leave

for a doctor’s appointment on April 4, 2016. The Court finds that HFHS has not met

                                        9
its burden on a motion for reconsideration, as it has not demonstrated a palpable

defect by which the Court has been misled.


      Through the instant Motion, HFHS merely re-hashes an argument that it made

previously. In its Motion for Summary Judgment, HFHS argued that it did not

believe that Hughes requested FMLA leave on April 4, 2016. (Doc # 17, Pg ID 82)

The Court acknowledged HFHS’ contention in its August 17, 2018 Order, but

determined that “[t]he facts surrounding the request or the denial of leave have not

been provided by either party.” (Doc # 22, Pg ID 790) Considering that HFHS

raises an argument that the Court has heard and properly addressed, HFHS’ Motion

for Reconsideration will not be granted on this ground.


      2. Plaintiff’s Sustained Damages
      HFHS argues that the Court made a palpable error in its August 17, 2018

Order since the Court allowed Hughes to proceed with her harassment based FMLA

retaliation claim even though she has no compensable damages as a result of the

alleged harassment that she faced in the workplace. The Court finds that HFHS has

not met its burden on a motion for reconsideration, as it has not demonstrated a

palpable defect by which the Court has been misled.


      In its instant Motion, HFHS cites to various cases to support its assertion that

Hughes’ FMLA retaliation claim fails due to Hughes not having any compensable


                                         10
damages. However, this is the first instance in which HFHS has decided to raise this

argument. As noted above, motions for reconsideration cannot be used to “proffer

new arguments” that could have been brought up earlier. Sault Ste. Marie Tribe,

146 F.3d at 374. Motions for reconsideration are aimed at re consideration, not an

initial consideration of issues that could have been addressed earlier. See World

Univ., Inc., 978 F.2d at 16. Therefore, the Court will not grant HFHS’ Motion on

this ground.


      3. Plaintiff’s Hostile Work Environment Claim
      HFHS argues that the Court made a palpable error in its August 17, 2018

Order due to the absence of evidence demonstrating that HFHS tolerated or

condoned Rapaski’s treatment of Hughes. The Court finds that HFHS has not met

its burden on a motion for reconsideration, as it has not demonstrated a palpable

defect by which the Court has been misled.


      HFHS argues that there is no evidence that HFHS knew or should have known

of Rapaski’s behavior towards Hughes and claims that the Sixth Circuit has found

that an employer can only be held directly liable for co-worker harassment if it knew

or should have known that such conduct occurred. See Theiss v. Walgreen Co., No.

16-3318, 2017 WL 5709423, at *2 (6th Cir. Mar. 1, 2017). However, according to

Hughes, HFHS permitted Rapaski to act in a discriminatory manner towards her.

(Doc # 20, Pg ID 446) There is certainly a disagreement regarding whether HFHS

                                         11
knew of Rapaski’s conduct towards Hughes and allowed it to transpire. Therefore,

the Court will not grant HFHS’s Motion on this ground, as HFHS’s allegation is not

conclusive.


III.   CONCLUSION
       For the reasons set forth above,

       IT IS HEREBY ORDERED that Plaintiff Valeriya Hughes’ Motion for

Reconsideration (Doc # 25) is DENIED.

       IT IS FURTHER ORDERED that Defendant Henry Ford Health System’s

Motion for Reconsideration (Doc # 24) is DENIED.




                                               s/Denise Page Hood
                                               DENISE PAGE HOOD
   DATED: August 8, 2019                       Chief Judge




                                          12
